



Exhibit 10.4


May 31, 2019


Chris Claus, Chairman of the Board
Jeff Swart, EVP, General Counsel & Secretary
TrueCar, Inc.
120 Broadway, Suite 300
Santa Monica, CA 90401


Dear Chris and Jeff,


This is to inform you that I hereby resign from all of my positions at TrueCar,
Inc. and its affiliates, including my positions as President and CEO of TrueCar,
Inc. and my positions as officer and/or director of ALG, Inc., TrueCar Dealer
Solutions, Inc. and DealerScience, LLC.


I acknowledge that Section 1(b) of my employment agreement makes my resignation
as President and CEO of TrueCar, Inc. trigger an automatic resignation as a
member of the Board of Directors of TrueCar, Inc., unless otherwise requested by
the Board. Because the Board has asked that I temporarily remain a member of the
Board while TrueCar and I negotiate the terms of a 24-month consulting
arrangement, TrueCar agrees that my resignation from the Board will be delayed
until I enter into a consulting agreement with TrueCar, unless TrueCar earlier
notifies me that negotiations over the agreement have reached an impasse.


TrueCar acknowledges and agrees that my resignation will be treated as a
“Qualifying Termination” as this term is defined in Section 6(a) of my
employment agreement. As noted above, TrueCar intends to negotiate in good faith
a consulting agreement with me that would have a 24-month term, which would have
the effect of extending the exercise period of all of my stock options during
the term of that agreement and for three months after its expiration.


Please acknowledge your acceptance and agreement by signing below.


Sincerely,


/s/ Chip Perry
Chip Perry




ACCEPTED AND AGREED BY:






By:     /s/ Jeff Swart    


Name:     Jeff Swart


Title:     EVP, General Counsel and Secretary





